UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                           No. 99-60470
                         Summary Calendar



                         LILLIE HALBERT,

                                              Plaintiff-Appellant,


                              VERSUS


                        CITY OF COLUMBUS,


                                               Defendant-Appellee.



          Appeal from the United States District Court
            for the Northern District of Mississippi
                          (1:97-CV-413)

                          March 3, 2000


Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is affirmed essentially for
the reasons assigned by the district court in its Memorandum

Opinion filed on June 11, 1999.

     AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.